188 F.2d 367
VALLEY CITY MILLING COMPANY, Appellant,v.Nannie B. WECKLER, Appellee.
No. 11303.
United States Court of Appeals Sixth Circuit.
April 6, 1951.

Appeal from the United States District Court for the Eastern District of Michigan; Raymond W. Starr, Judge.
Warner, Norcross & Judd, Grand Rapids, Mich., Conrad Thornquist, Grand Rapids, Mich., for appellants.
Harrington, Waer, Cary & Servaas, Grand Rapids, Mich., Oscar Waer, Grand Rapids, Mich., for appellee.
Before HICKS, Chief Judge, and SIMONS, and MARTIN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above entitled cause and upon oral arguments presented to the court, and there being involved certain corporate action on the part of the appellant, the result of which, if sustained, would invalidate certain preferred stock in the possession of the appellee in breach of the explicit undertakings of the corporation, and it being clear that the successor corporation to which assets were assigned had no reality,


2
We are of the view that the judgment below 93 F.Supp. 444, in so far as it covers the par value of the appellee's shares and the accumulated and unpaid dividends, should be sustained, and that interest upon unpaid dividends should be allowed, upon the findings of fact and conclusions of law made by the District Court in its exhaustive and carefully considered opinion, and upon the principles applied in Sutton v. Globe Knitting Works, 276 Mich. 200, 267 N.W. 815, 105 A.L.R. 1447; Vanden Bosch v. Michigan Trust Co., 6 Cir., 35 F.2d 643; Gregory v. Helvering, 293 U.S. 465, 55 S.Ct. 266, 79 L.Ed. 596, affirming 2 Cir., 69 F.2d 809.


3
It is ordered that the judgment below be and it is hereby affirmed, with authority to the court to correct any erroneous computation of interest if and when error in such computation is established by appropriate proceedings.